EMBERTON, Judge,
concurring.
I concur in result only. Although KRS 355.2-328 addresses the matters of “by-bidding,” “auction with reserve” and “auction without reserve,” it seems intended to relate only to “goods;” however, I doubt the wisdom of a distinction between goods and real property insofar as we might be concerned, and as discussed in the majority opinion. Even so, I agree with the majority that the Nicholsons, as sellers, are not in position to complain regarding a loss resulting from the use of a by-bidder — an arrangement created by their agent, ostensibly for their benefit.